  Case 1:19-cv-02216-RGA Document 7 Filed 12/05/19 Page 1 of 4 PageID #: 605




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


TAKEDA PHARMACEUTICALS U.S.A.,
INC.,

                      Plaintiff,                     C.A. 19-2216-RGA

               v.

MYLAN PHARMACEUTICALS INC.,

                      Defendant.



                  STIPULATION AND PROPOSED ORDER
        AND SCHEDULE FOR PRELIMINARY INJUNCTION PROCEEDINGS

       Plaintiff Takeda Pharmaceuticals U.S.A., Inc. (“Takeda”) has filed a complaint alleging

breach of the parties’ Settlement and License Agreements and patent infringement, and seeking a

permanent injunction and other equitable and monetary relief based on the sale and distribution

by defendant Mylan Pharmaceuticals Inc. (“Mylan”) of a product sold under or described in

Mylan’s ANDA No. 209470 (the “Mylan ANDA Products”). Mylan alleges that it is licensed

under the parties’ Settlement and License Agreements and that it intends to vigorously defend

against any claims.

       Counsel for Takeda and Mylan have met and conferred regarding Mylan’s sale and

distribution of Mylan ANDA Products. Takeda informed Mylan that, in view of Mylan’s sale

and distribution of Mylan ANDA Products, it intended to file a motion for a preliminary



                                               1
 Case 1:19-cv-02216-RGA Document 7 Filed 12/05/19 Page 2 of 4 PageID #: 606




injunction as well as an emergency motion for a temporary restraining order to stop further sales.

Mylan informed Takeda that it was prepared to oppose any such motions.

       In lieu of burdening this Court with an emergency motion for a temporary restraining

order, the parties have agreed to a stipulation related to the further sales and distribution of

Mylan ANDA Products, and subject to the entry by this Court of this proposed order, agree to an

expedited briefing schedule, and request for expedited hearing date at the Court’s earliest

convenience following briefing, for this Court to hear and decide Takeda’s Motion for a

Preliminary Injunction.

       Accordingly, the parties hereto stipulate and agree to the following, and respectfully

request that the Court enter this stipulation as an Order:

       1.        This Court has subject matter jurisdiction in this matter and the parties have

agreed not to object to personal jurisdiction or venue in the District of Delaware in this case.

       2.        The parties will meet and confer regarding specific and narrow expedited

discovery, if any, necessary for the Preliminary Injunction briefing and hearing.

       3.        Takeda shall file and serve its Motion for a Preliminary Injunction and Opening

Brief in Support thereof no later than the 5th day of December, 2019. Mylan shall file and serve

any papers in opposition to Takeda’s Motion for a Preliminary Injunction no later than the 20th

day of December, 2019. Takeda shall file and serve any reply papers no later than the 7th day of

January, 2020.

       4.        The Court shall conduct a hearing on the Motion for a Preliminary Injunction at

its earliest availability after January 9, 2020. The Court acknowledges the parties have a
                                                   2
 Case 1:19-cv-02216-RGA Document 7 Filed 12/05/19 Page 3 of 4 PageID #: 607




preference for a date between January 9, 2020 and January 17, 2020. The hearing will begin at

___:______ a.m. on January ___, 2020.

Dated: December 5, 2019

 /s/ Francis DiGiovanni
____________________________                        /s/ Kenneth L. Dorsney
                                                   ____________________________
Francis DiGiovanni (No. 3189)                      Kenneth L. Dorsney (No. 3726)
Thatcher A. Rahmeier (No. 5222)                    MORRIS JAMES LLP
DRINKER BIDDLE & REATH LLP                         500 Delaware Avenue, Suite 1500
222 Delaware Avenue, Suite 1410                    Wilmington, DE 19801-1494
Wilmington, DE 19801                               (302) 888-6800
(302) 467-4200                                     kdorsney@morrisjames.com
francis.digiovanni@dbr.com
thatcher.rahmeier@dbr.com                          Of Counsel:

Of Counsel:                                        Michael S. Sommer (PHV to be filed)
                                                   WILSON SONSINI GOODRICH & ROSATI P.C.
Edgar H. Haug                                      1301 Avenue of the Americas, 40th Floor
Porter F. Fleming                                  New York, NY 10019
Nicholas F. Giove                                  Telephone: (212) 999-5800
HAUG PARTNERS LLP                                  msommer@wsgr.com
745 Fifth Avenue,10th Floor
New York, NY 10151                                 Nicole Stafford (PHV to be filed)
(212) 588-0800                                     Shyam Palaiyanur (PHV to be filed)
ehaug@haugpartners.com                             WILSON SONSINI GOODRICH & ROSATI P.C.
pfleming@haugpartners.com                          900 S. Capital of Texas Hwy
ngiove@haugpartners.com                            Las Cimas IV, Fifth Floor
                                                   Austin, TX 78732
Attorneys for Plaintiff                            Telephone: (512) 338-5400
                                                   nstafford@wsgr.com
                                                   spalaiyanur@wsgr.com

                                                   David S. Steuer (PHV to be filed)
                                                   WILSON SONSINI GOODRICH & ROSATI P.C.
                                                   650 Page Mill Road
                                                   Palo Alto, CA 94304
                                                   dsteuer@wsgr.com
                                                   Attorneys for Defendant


                                               3
Case 1:19-cv-02216-RGA Document 7 Filed 12/05/19 Page 4 of 4 PageID #: 608




    SO ORDERED, on this ______ day of December, 2019



                             ______________________________________
                             The Hon. Richard G. Andrews
                             United States District Court Judge




                                      4
